Citation Nr: 0626632	
Decision Date: 08/25/06    Archive Date: 09/01/06

DOCKET NO.  02-04 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to 
September 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2001 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  

The case was previously before the Board in April 2003, when 
the Board determined that new and material evidence had been 
submitted to reopen claims for service connection for a right 
knee disability and ulcerative colitis.  

In August 2003, the Board remanded the claims of service 
connection for a right knee disability and ulcerative colitis 
for additional development.  The development led to the RO 
granting service connection for ulcerative colitis in 
September 2005 and, in March 2006, secondary service 
connection for a left hip scar and a left hip total 
arthroplasty with necrosis.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In September 2002, a videoconference hearing was held before 
a Veterans Law Judge, who is no longer with the Board.  
38 C.F.R. § 20.700(e) (2005).  The veteran has a right to 
have a hearing before a Veterans Law Judge who is a currently 
sitting member of the Board.  38 C.F.R. § 20.707 (2005).  On 
a VA Form 9, dated in November 2005, the veteran elected to 
have another Board hearing.  38 C.F.R. § 20.703; 20.704 
(2005).  

Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in 
order to schedule the veteran for a 
personal hearing with a Veterans Law 
Judge of the Board in accordance with 
his request. The veteran should be 
notified in writing of the date, time 
and location of the hearing. 

Subsequently, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

